Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 13 July 2018 have been accepted by Examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Genco (Reg. No. 58,096) on 3 February 2022.
The application has been amended as follows: 

a nozzle configured to dispense one or more beverage ingredients of a beverage;
a user interface screen configured to simultaneously display a plurality of selectable beverage icons;
a controller configured to receive a selection of a first selectable beverage icon of the plurality of selectable beverage icons associated with the beverage, wherein upon the selection of the first selectable beverage icon, the user interface screen is configured to dynamically update the first selectable beverage icon by displaying a cost per amount of the beverage in the first selectable beverage icon; and
a payment module configured to receive a payment for a pouring session, wherein responsive to receiving the payment, the user interface screen is further configured to provide a selectable pour icon on the user interface screen in proximity to a beverage icon with a visual appearance substantially identical to the first selectable beverage icon,
wherein upon a selection of the selectable pour icon, the user interface screen is further configured to dynamically update the first selectable beverage icon by displaying a dispense gauge in the first selectable beverage icon, 
wherein the controller is further configured to activate a pumping or metering device upon the selection of the selectable pour icon to dispense the beverage from the nozzle, and

2. (Previously Presented) The beverage vendor of claim 1, wherein the selectable pour icon is provided on the user interface screen from activation of a locked pour icon that was unavailable for selection.
3. (Previously Presented) The beverage vendor of claim 1, wherein the selectable pour icon is not present on the user interface screen until receiving the payment.
4-6. (Canceled)
7. (Previously Presented) The beverage vendor of claim 1, wherein the dispense gauge is updated in real-time to reflect the current value for the total amount and/or the total cost as the selectable pour button is held down.
8-9. (Canceled).
10. (Previously Presented) The beverage vendor of claim 1, wherein the controller is further configured to receive a selection of a second selectable beverage icon of the plurality of selectable beverage icons during the pouring session,
wherein upon selection of the second selectable beverage icon, the user interface screen is further configured to display the dispense gauge in the second selectable beverage icon.

11. (Currently Amended) A method of dispensing a beverage from a beverage vendor, the method comprising:
simultaneously displaying a plurality of selectable beverage icons on a user interface screen of the beverage vendor;
receiving, by a controller of the beverage vendor, a selection of a first selectable beverage icon of the plurality of selectable beverage icons;
upon receiving the selection of the first selectable beverage icon, dynamically updating the first selectable beverage icon on the user interface screen by displaying a cost per amount of a beverage associated with the first selectable beverage icon in the first selectable beverage icon;
receiving a payment for a pouring session on the beverage vendor; [[and]]
providing a selectable pour icon on the user interface screen in response to receiving the payment, wherein the selectable pour icon is in proximity to a beverage icon with a visual appearance substantially identical to the first selectable beverage icon;
upon receiving the selection of the selectable pour icon, dynamically updating the first selectable beverage icon on the user interface screen by displaying a dispense gauge in the first selectable beverage icon, wherein the dispense gauge includes a total amount of product dispensed and/or a total cost of the pouring session; 
supplying a beverage ingredient from an ingredient source to a nozzle on the beverage vendor upon receiving the selection of the selectable pour icon to dispense the beverage from the nozzle; and
periodically updating the dispense gauge to show a current total amount of product dispensed and/or a current total cost of the pouring session.
12. (Previously Presented) The method of claim 11, wherein providing the selectable pour icon comprises activating a locked pour icon on the user interface screen that is unavailable for selection.
13. (Previously Presented) The method of claim 11, wherein providing the selectable pour icon comprises displaying the selectable pour icon on the user interface screen only after receiving the payment.
14.-16. (Canceled)
17. (Previously Presented) The method of claim 11, wherein periodically updating the dispense gauge further comprising:
updating the dispense gauge in real-time to reflect the current value for the total amount and/or the current total cost as long as the selectable pour button is selected.
18-19. (Canceled).
20. (Previously Presented) The method of claim 11, further comprising:

upon selection of the second selectable beverage icon, displaying the dispense gauge in the second selectable beverage icon.
Reasons for Allowance
Claims 1-3, 7, 10-13, 17 and 20 are allowed as amended/presented above, and claims 4-6, 8-9, 14-16 and 18-19 have been cancelled. The following is an examiner’s statement of reasons for allowance:
The closest prior art made of record is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2015/0144653 A1 to Kline et al. (“Kline”) teaches and discloses a “product dispenser is configured to dispense products subject to a warning and products not subject to a warning, the product dispenser further configured to transmit a product warning notice only in response to a request to dispense a product subject to the warning. In another embodiment, a product dispenser is configured to dispense a food or beverage product and provide information indicative of an attribute of the food or beverage product, such as nutrition facts, as it is being dispensed. In another embodiment, a product dispenser is configured to enable a user to request a customized product from the product dispenser, to determine a first profile for the customized product blend, compare the first profile to a second profile, and reformulate the customized product blend to a dispensed product blend comprising a third profile approximating the second idealized profile” (Kline: Abstract and ¶ 0231).
United States Patent Application Publication No. 2009/0070234 A1 to Peters et al. (“Peters”) teaches and discloses “systems and methods for consumer-dispenser interactions. In one embodiment, a product dispenser is provided. The product dispenser can include a user interface operable to interact with a consumer and receive at least one input from the consumer. The product dispenser can also include a controller comprising a set of instructions operable to receive a request from a consumer to dispense a custom product. In addition, the controller can further comprise a set of instructions operable to present via the user interface a at least one of a list of selectable product ingredients or adjustable product formulation parameters. Moreover, the controller can further comprise a set of instructions operable to dispense a product based at least in part on one or more of the selectable ingredients or selected formulation parameters” (Peters: Abstract).
United States Patent Application Publication No. 2013/0106690 A1 to Lim (“Lim”) teaches and discloses a “dispensing system may be configured to dispense a custom product based on a user selection. The user selection may be provided via a user interface of the dispensing system. The user interface may simultaneously display selectable icons for the available types of products (e.g., types of beverages) and other icons for modifying a chosen product (e.g., a flavoring or additive to a beverage, such as a sweetener or a cherry flavoring). The user interface may receive input from a user in order for the user to select a custom product (e.g., a custom drink) and the dispensing system may dispense the custom product to the user” (Lim: Abstract).
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1 and 11:
Claim 1 (and similarly claim 11) discloses:
A beverage vendor, comprising:
a nozzle configured to dispense one or more beverage ingredients of a beverage;
a user interface screen configured to simultaneously display a plurality of selectable beverage icons;
a controller configured to receive a selection of a first selectable beverage icon of the plurality of selectable beverage icons associated with the beverage, wherein upon the selection of the first selectable beverage icon, the user interface screen is configured to dynamically update the first selectable beverage icon by displaying a cost per amount of the beverage in the first selectable beverage icon; and
a payment module configured to receive a payment for a pouring session, wherein responsive to receiving the payment, the user interface screen is further configured to provide a selectable pour icon on the user interface screen in proximity to a beverage icon with a visual appearance substantially identical to the first selectable beverage icon,
wherein upon a selection of the selectable pour icon, the user interface screen is further configured to dynamically update the first selectable beverage icon by displaying a dispense gauge in the first selectable beverage icon, 
wherein the controller is further configured to activate a pumping or metering device upon the selection of the selectable pour icon to dispense the beverage from the nozzle, and
wherein the dispense gauge includes a periodically updating display of a current total amount of product dispensed and/or a current total cost of the pouring session.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-3, 7, 10, 12-13, 17 and 20 each depend from one of allowable claims 1 and 11, and therefore claims 2-3, 7, 10, 12-13, 17 and 20 are allowable for reasons consistent with those identified with respect to claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/A. Hunter Wilder/Primary Examiner, Art Unit 3627